JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. F. 34(a)(2); D.C. Cir. Rule 34(j), It is
ORDERED AND ADJUDGED that the district court’s December 14,2016 order be affirmed. The district court did not abuse its discretion in denying appellant’s motion for relief under Federal Rule of Civil Procedure 60(b) and 60(d)(3), which sought correction of the docket sheet in a case that had been dismissed. See Twelve John Does v. District of Columbia, 841 F.2d 1133, 1138 (D.C. Cir. 1988). Appellant has not shown any prejudice caused by the challenged docket notation or that any fraud occurred.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.